Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 are pending in the instant application.
Receipt of amendment and response dated 8/12/22 is acknowledged.

The terminal disclaimer filed on 8/15/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17/226651 and 17/226671 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

In response to the amendment, the following rejection has been withdrawn:
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following rejection has been maintained:
Claim Rejections - 35 USC § 102
4.	Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Ahmad et al (Clinical Translational Sciences, 2016, cited on IDS).
Ahmad teaches antimanic properties of endoxifen in patients with bipolar I disorder (BPD I) with current manic or mixed episode.
		Ahmad states that several drugs have been approved such as lithium, valproate, carbamazepine, and atypical antipsychotics for the treatment of acute bipolar mania, which while providing relief for many individuals with BPD, significant issues with tolerability and efficacy still remain (Introduction). Ahmad describes that adherence to the above treatment is affected by adverse effects such as sedation and weight gain, and that there is an urgent need to develop novel and more effective treatments for BP (p 252). In the method of administering endoxifen, Ahmad describes patients were previously treated with at least one of the drugs, viz., lithium, valproate, carbamazepine, or an atypical (except for clozapine) or typical antipsychotic at some time during the course of their bipolar illness (p 253- Methods-col. 2) (for instant claim 6). Ahmad teaches enteric coated endoxifen citrate salt (see figure 1 and page 253, col. 2- Methodology) (claim 1) in a 3-week double blind trial (p 253, col. 2) and thus meets 21 days of instant claim 1. The results were expressed as Young Mania Rating Scale (YMRS) total score (≥50% decrease from baseline) and parameters were evaluated on days 4, 7, 14 and 21 days (p 254, col. 2). Primary and Secondary end points were including Young Mania Rating scale (YMRS), mean change from baseline to the end of treatment in the Montgomery–Åsberg Depression Rating Scale (MADRS) total score, Clinical Global Impressions–Severity of Illness Scale (CGI-S) score, and Columbia–Suicide Severity Rating Scale (C-SSRS) score, shown in Table 1. Ahmad teaches that a switch to depression remains a concern in all treatments of bipolar mania, depressive symptoms were assessed with the MADRS score throughout the trial. The result demonstrated the effectiveness of endoxifen 4 mg and 8 mg in alleviating depressive symptoms of mixed episode of BPD similar to that of divalproex (p 256, col.1 & Table 2)  and hence meets the instant claims 2 and 3-5. 
Ahmad teaches that the administration of endoxifen (8 mg) appears to be as efficacious as 1000 mg divalproex sodium extended release in the treatment of BPD I with concurrent manic or mixed episode (p 256, col. 2) (meets instant claims 2 and 3). Further, the administration of endoxifen (4 mg and 8 mg) provides a steady state plasma concentration of endoxifen for 14 and also 20 days, and doubling of the dose from 4 to 8 mg increases the plasma AUC by 2-fold (p 257), thus manifesting the anti-manic effect or mixed episodes patients of endoxifen (p 258). In a double-blind, active-controlled study, 84 subjects with BPD I were randomly assigned to receive endoxifen (4 mg/day or 8 mg/day) or divalproex in a 2:1 ratio. Patients orally administered 4 mg/day or 8 mg/day endoxifen showed significant improvement in mania assessed by the Young Mania Rating Scale as early as 4 days. The effect remained significant throughout the 21-day period. At study end point, response rates were 44.44% and 64.29% at 4 mg/day and 8 mg/day of endoxifen treatment, respectively (abstract). Thus, Ahmad teaches endoxifen has been shown as a promising novel antimanic or mood stabilizing agent, as seen by significantly improved YMRS scale at almost every treatment evaluation. 
		Ahmad does not explicitly state a method of managing or decreasing a risk of adverse effects, as claimed, in a patient undergoing treatment of bipolar I disorder. Ahmad also lacks the effect being to be managed or decreased. The discovery, however, of a previously unappreciated property of a prior art method of treatment, or of a scientific explanation for the prior art’s functioning, does not render the old method patentably new to the discoverer. The claiming of a new use, new function, or unknown property, which is inherently present in the prior art although not necessarily specifically disclosed therein, does not make the instant claims patentable. Furthermore, it is Office policy that once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant. The Office “can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics.” See MPEP 2112, especially 2112(V). In the instant case, Ahmad teaches administering the same composition for the same duration and for treating the same condition. Hence, it is implicit that the same step of administering the same composition and for treating the same condition would inherently manage at least one of the conditions claimed i.e., 1) an alteration in at least one thyroid function and 2) thrombocytopenia. Instant claim states that the risk is managed or decreased at least during a period of the maintaining the therapeutically effective concentration of endoxifen, and Ahmad teaches that the effect is maintained significantly throughout the 21-day period (abstract). Ahmad also states that there were no deaths, or significant adverse effects, and provide mood stabilization during the study and thus endoxifen was well tolerated and safe as compared to divalproex. 
Hence, Ahmad anticipates instant claims.




Claim Rejections - 35 USC § 103

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 11,261,151 to Quay et al in view of Ahmad et al (Clinical Translational Sciences, 2016, cited on IDS).
Quay teaches an oral composition comprising z-endoxifen in the form of a citrate salt (abstract). Quay teaches that the crystalline form I is in amounts of 1-200 mg, including 2, 4, 6, 10 or 20 mg (col. 3, l 34-39) and provide a steady state of plasma endoxifen for 21 days (col. 4, l 34-48). Quay teaches that the composition is in the form of a tablet, enteric coated tablet, etc (col. 4, l 49-55). Quay teaches administering the composition to a subject in the claimed amounts and for daily, every other day, twice a week etc (lines bridging col. 5-6). In one embodiment, the patient population comprises subjects being treated with citalopram, escitalopram, etc (SSRIs i.e., Selective serotonin reuptake inhibitors (SSRIs) are the most commonly prescribed antidepressants) (col. 10, l 6-20) for subjects having depression. 
Quay does not teach treating bipolar disorder and lacks the instant claimed managing or decreasing a risk of adverse effects in a patient undergoing treatment of bipolar disorder.
The teachings of Ahmad et al have been discussed above and incorporated herewith. 
		It would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ the oral enteric coated endoxifen compositions of Quay for treating bipolar disorder because Ahmad et al teaches the efficacy of enteric coated endoxifen-citrate in claimed amounts, administered for claimed amount of time, for treating manic depression in BPD patients and also shows that the administration when measured on YMRS scale is safe and tolerable suggesting mood stability of the patients. Hence, a skilled artisan would have been motivated to administer endoxifen 4 mg and 8 mg for alleviating depressive symptoms of mixed episode of BPD similar to that of divalproex, with a steady state plasma concentration of endoxifen for 14 and also 21 days, and that doubling of the dose from 4 to 8 mg increases the plasma AUC by 2-fold (p 257), thus manifesting the anti-manic effect or mixed episodes patients of endoxifen (p 258). 
		Ahmad does not explicitly state a method of managing or decreasing a risk of adverse effects, as claimed, in a patient undergoing treatment of bipolar I disorder. Ahmad also lacks the effect being to be managed or decreased. The discovery, however, of a previously unappreciated property of a prior art method of treatment, or of a scientific explanation for the prior art’s functioning, does not render the old method patentably new to the discoverer. The claiming of a new use, new function, or unknown property, which is inherently present in the prior art although not necessarily specifically disclosed therein, does not make the instant claims patentable. Furthermore, it is Office policy that once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant. The Office “can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics.” See MPEP 2112, especially 2112(V). In the instant case, Ahmad teaches administering the same composition for the same duration and for treating the same condition. Hence, it is implicit that the same step of administering the same composition and for treating the same condition would inherently manage at least one of the conditions claimed i.e., 1) an alteration in at least one thyroid function and 2) thrombocytopenia. Instant claim states that the risk is managed or decreased at least during a period of the maintaining the therapeutically effective concentration of endoxifen, and Ahmad teaches that the effect is maintained significantly throughout the 21-day period (abstract). Ahmad also states that there were no deaths, or significant adverse effects, and provide mood stabilization during the study and thus endoxifen was well tolerated and safe as compared to divalproex.

4.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0291134 to Ahmad et al (Ahmad US 134) as evidenced by Ahmad et al (Clinical Translational Sciences, 2016, cited on IDS).
		Ahmad US 134 teaches endoxifen composition for the treatment of subjects having a risk for psychiatric and neurodegenerative diseases such as bipolar disorder (abstract). Ahmad US 134 teaches that bipolar disorder is a chronic mental illness is associated with a substantial risk of a suicide among those affected. Ahmad 134 teaches that commonly used mood stabilizers such as lithium and valproate fails to respond or respond only partially to these agents, and therefore require novel agents with a quicker, more potent and more specific modes of action with fewer side effects are required [0005].  Ahmad US 134 suggests endoxifen citrate [0011, 0199] and further suggests an enteric coated tablet [0019]. Further, Ahmad US 134 teaches in one embodiment the composition comprises a second therapeutic agent used for the treatment of bipolar disorder, manic disorder, depression e.g., lithium, citalopram, escitalopram etc [0043]. Ahmad US 134 teaches that the composition used for treating subject with depression or displaying pathology indicative of depression and or bipolar disorder [0055, 0057]. Ahmad US 134 also teaches that endoxifen inhibits PKC and thus finds use in the treatment of psychiatric and neurodegenerative diseases, in the treatment of bipolar disorder [0095, 0097-0099]. Ahmad US 134 exemplifies inhibition of PKC by endoxifen in in vitro conditions to demonstrate that endoxifen is at least four-fold more potent than PKC inhibitor than tamoxifen, and suggests its role in manic disorder. Example 17 teaches administering 8mg/kg or 4 mg/kg in rats by daily for 28 days without any mortalities [example 17].
	Ahmad US 134 does not explicitly teach an enteric coated endoxifen citrate for administering to a patient. However, Ahmad US 134 independently suggests endoxifen citrate salt and enteric coated tablets, and further, as described above, provides evidence that endoxifen is effective in treating bipolar disorder under in vitro condition as well as provide evidence of safety and tolerability of endoxifen in rats.
	The teachings of Ahmad et al have been discussed above (in the preceding sections) and incorporating herewith.
		Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ the oral enteric coated compositions of Ahmad US 134, comprising enteric coated endoxifen-citrate tablets in the claimed amounts, for treating bipolar disorder because Ahmad et al teaches the efficacy of enteric coated endoxifen-citrate in claimed amounts, administered for claimed amount of time, for treating manic depression in BPD patients and also shows that the administration when measured on YMRS scale is safe and tolerable suggesting mood stability of the patients. Hence, a skilled artisan would have been motivated to administer endoxifen 4 mg and 8 mg for alleviating depressive symptoms of mixed episode of BPD similar to that of divalproex, with a steady state plasma concentration of endoxifen for 14 and also 21 days, and that doubling of the dose from 4 to 8 mg increases the plasma AUC by 2-fold (p 257), thus manifesting the anti-manic effect or mixed episodes patients of endoxifen (p 258).
		Ahmad does not explicitly state a method of managing or decreasing a risk of adverse effects, as claimed, in a patient undergoing treatment of bipolar I disorder. Ahmad also lacks the effect being to be managed or decreased. The discovery, however, of a previously unappreciated property of a prior art method of treatment, or of a scientific explanation for the prior art’s functioning, does not render the old method patentably new to the discoverer. The claiming of a new use, new function, or unknown property, which is inherently present in the prior art although not necessarily specifically disclosed therein, does not make the instant claims patentable. Furthermore, it is Office policy that once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant. The Office “can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics.” See MPEP 2112, especially 2112(V). In the instant case, Ahmad teaches administering the same composition for the same duration and for treating the same condition. Hence, it is implicit that the same step of administering the same composition and for treating the same condition would inherently manage at least one of the conditions claimed i.e., 1) an alteration in at least one thyroid function and 2) thrombocytopenia. Instant claim states that the risk is managed or decreased at least during a period of the maintaining the therapeutically effective concentration of endoxifen, and Ahmad teaches that the effect is maintained significantly throughout the 21-day period (abstract). Ahmad also states that there were no deaths, or significant adverse effects, and provide mood stabilization during the study and thus endoxifen was well tolerated and safe as compared to divalproex.

Double Patenting

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-28 of copending Application No. 17/023208 in view of Ahmad et al (cited on IDS). 
Copending claims are directed to a method of inhibiting protein kinase C by administering an enteric coated tablet comprising endoxifen citrate. However, copending claims do not recite the instant method of managing or reducing the risk of adverse events claimed in a patient undergoing bipolar disorder I. copending claims lack the amounts of endoxifen citrate, for the duration of 21 days.
The teachings of Ahmad have been discussed above and incorporated herewith.
		Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ the oral enteric coated compositions of copending application, comprising enteric coated endoxifen-citrate tablets in the claimed amounts, for treating bipolar disorder because Ahmad et al teaches the efficacy of enteric coated endoxifen-citrate in claimed amounts, administered for claimed amount of time, for treating manic depression in BPD patients and also shows that the administration when measured on YMRS scale is safe and tolerable suggesting mood stability of the patients. Hence, a skilled artisan would have been motivated to administer endoxifen 4 mg and 8 mg for alleviating depressive symptoms of mixed episode of BPD similar to that of divalproex, with a steady state plasma concentration of endoxifen for 14 and also 21 days, and that doubling of the dose from 4 to 8 mg increases the plasma AUC by 2-fold (p 257), thus manifesting the anti-manic effect or mixed episodes patients of endoxifen (p 258).
		Ahmad does not explicitly state a method of managing or decreasing a risk of adverse effects, as claimed, in a patient undergoing treatment of bipolar I disorder. Ahmad also lacks the effect being to be managed or decreased. The discovery, however, of a previously unappreciated property of a prior art method of treatment, or of a scientific explanation for the prior art’s functioning, does not render the old method patentably new to the discoverer. The claiming of a new use, new function, or unknown property, which is inherently present in the prior art although not necessarily specifically disclosed therein, does not make the instant claims patentable. Furthermore, it is Office policy that once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant. The Office “can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics.” See MPEP 2112, especially 2112(V). In the instant case, Ahmad teaches administering the same composition for the same duration and for treating the same condition. Hence, it is implicit that the same step of administering the same composition and for treating the same condition would inherently manage at least one of the conditions claimed i.e., 1) an alteration in at least one thyroid function and 2) thrombocytopenia. Instant claim states that the risk is managed or decreased at least during a period of the maintaining the therapeutically effective concentration of endoxifen, and Ahmad teaches that the effect is maintained significantly throughout the 21-day period (abstract). Ahmad also states that there were no deaths, or significant adverse effects, and provide mood stabilization during the study and thus endoxifen was well tolerated and safe as compared to divalproex. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,291,640. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims as well as the patented are directed to administering endoxifen citrate in a patient undergoing treatment of bipolar disorder. While the patented claims maintain therapeutically effective concentrations of endoxifen, each of the claim sets recite the step of administering endoxifen in the same dose, in the same types of patient population (with mixed or without mixed features) and for the same duration. Accordingly, the claim sets of the above patent are not distinct from the instant claims and it is implicit that the patented claims also manage the bipolar disorder (I) patients being treated with endoxifen in patented claims also manage or reduce the risk of adverse events, as in instant claims. 
		The above patented claims fail to explicitly state a method of managing or decreasing a risk of adverse effects, as claimed, in a patient undergoing treatment of bipolar I disorder. The discovery, however, of a previously unappreciated property of a prior art method of treatment, or of a scientific explanation for the prior art’s functioning, does not render the old method patentably new to the discoverer. The claiming of a new use, new function, or unknown property, which is inherently present in the prior art although not necessarily specifically disclosed therein, does not make the instant claims patentable. Furthermore, it is Office policy that once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant. The Office “can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics.” See MPEP 2112, especially 2112(V).

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,376,479 or claim 1 of US 9,333,190 in view of Ahmad et al (cited on IDS). 
		Each of the Patented claims are directed to a method of delivering endoxifen to the plasma of a subject, comprising orally administering to the subject an enteric-coated tablet or enteric-coated capsule containing a pharmaceutical composition comprising an amount of a synthetic preparation of endoxifen effective to deliver and the endoxifen is a synthetic endoxifen that is at least 80% z-endoxifen and in the form of a citrate salt. Patented claims do not recite a method of managing or decreasing the risk of adverse events in a patient undergoing treatment of bipolar I disorder. Patented claims also lack the claimed amounts of endoxifen citrate and the period of administration. 
		Ahmad teaches antimanic properties of endoxifen in patients with bipolar I disorder (BPD I) with current manic or mixed episode. Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ the oral enteric coated compositions of each of the above patented claims, and further employ the claimed amounts for treating bipolar disorder because Ahmad et al teaches the efficacy of enteric coated endoxifen-citrate in claimed amounts, administered for claimed amount of time, for treating manic depression in BPD patients and also shows that the administration when measured on YMRS scale is safe and tolerable suggesting mood stability of the patients. Hence, a skilled artisan would have been motivated to administer endoxifen 4 mg and 8 mg for alleviating depressive symptoms of mixed episode of BPD similar to that of divalproex, with a steady state plasma concentration of endoxifen for 14 and also 21 days, and that doubling of the dose from 4 to 8 mg increases the plasma AUC by 2-fold (p 257), thus manifesting the anti-manic effect or mixed episodes patients of endoxifen (p 258).
		Ahmad does not explicitly state a method of managing or decreasing a risk of adverse effects, as claimed, in a patient undergoing treatment of bipolar I disorder. Ahmad also lacks the effect being to be managed or decreased. The discovery, however, of a previously unappreciated property of a prior art method of treatment, or of a scientific explanation for the prior art’s functioning, does not render the old method patentably new to the discoverer. The claiming of a new use, new function, or unknown property, which is inherently present in the prior art although not necessarily specifically disclosed therein, does not make the instant claims patentable. Furthermore, it is Office policy that once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant. The Office “can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics.” See MPEP 2112, especially 2112(V). In the instant case, Ahmad teaches administering the same composition for the same duration and for treating the same condition. Hence, it is implicit that the same step of administering the same composition and for treating the same condition would inherently manage at least one of the conditions claimed i.e., 1) an alteration in at least one thyroid function and 2) thrombocytopenia. Instant claim states that the risk is managed or decreased at least during a period of the maintaining the therapeutically effective concentration of endoxifen, and Ahmad teaches that the effect is maintained significantly throughout the 21-day period (abstract). Ahmad also states that there were no deaths, or significant adverse effects, and provide mood stabilization during the study and thus endoxifen was well tolerated and safe as compared to divalproex. 

Response to Arguments
	
		Applicants arguments filed 8/12/22 regarding USC 112, 2nd rejection and the amendment are found persuasive and hence the rejection has been withdrawn.
In response to the Terminal disclaimer, the double patenting rejection over claims 1-5 of copending Application No. 17/22651 and claims 1-5 of copending Application No. 17/226671, has been withdrawn.

Rejection under 35 USC 102:
		In response (8/12/22) to the rejection under 35 USC 102, Applicants argue that even though Ahmad teaches several drugs provide relief for many individuals with bipolar I disorder, tolerability is a significant issue for adherence to the treatment. It is argued that Applicants found that there was no need to manage or decrease adverse effects claimed. It is argued that Ahmad 2016 does not disclose or suggest the features of the claimed invention i.e., managing or decreasing a risk of an adverse effect in a patient undergoing a treatment of bipolar I disorder achieved by maintaining a therapeutically effective concentration of endoxifen in the patient by administering endoxifen citrate as recited in claim 1, where the adverse effect is an alteration in a thyroid function(s) and/or thrombocytopenia. It is argued that the rejection admits correctly, that Ahmad (2016) does not explicitly disclose a method of managing or decreasing a risk of the adverse effect in a patient undergoing treatment of bipolar I disorder, as claim 1. 
		However, the argument is not persuasive because as Ahmad 2016 teaches the claimed endoxifen composition, administering the composition for providing the same treatment i.e., bipolar disease, and further teaches that the composition maintains therapeutically effective plasma concentrations for 21 days. Therefore, the argument that Ahmad teaches several other bipolar disorder treating compositions is not persuasive. The argument that tolerability is a significant issue for treatment adherence is not persuasive because Ahmad teaches the same endoxifen composition as that claimed, and further a product and its properties are inseparable. 
Rejection under 35 USC 103:
		With respect to rejection under 35 USC 103(a), it is argued that a response of a patient to a pharmaceutical compound is unpredictable, whereas applicants discovered that instant composition do not cause any adverse effects. It is argued that Quay lacks the teachings of treating bipolar disorder, and Ahmad (2016) does not teach instantly claimed managing or decreasing a risk of adverse effect in a patient undergoing a treatment of BD and hence there is no reasonable expectation of success from the combination of Quay and Ahmad (2016) that a risk of the adverse effect can be managed or reduced. However, the argument is not persuasive because the rejection relies on secondary teachings of Ahmad 2016, to modify Quay, because teaches the claimed endoxifen composition, administering the composition for providing the same treatment i.e., bipolar disease, and further teaches that the composition maintains therapeutically effective plasma concentrations for 21 days. One skilled in the art would have been motivated to employ the composition of Quay for treating bipolar disorder with an expectation to provide a therapeutically effective concentration of endoxifen. The argument that tolerability is a significant issue for treatment adherence is not persuasive because Ahmad teaches the same endoxifen composition as that claimed, and further a product and its properties are inseparable.
		Applicants argue that Office admits that Ahmad ‘134 does not disclose the use of an enteric coated endoxifen citrate for administering to a patient. It is argued that Ahmad ‘134 does not teach the instant method of maintaining a therapeutically effective concentration of endoxifen, in a patient undergoing treatment of bipolar disorder. It is argued that Ahmad (2016) does not remedy the deficiencies of Ahmad ‘134. However, the arguments are not found persuasive because the rejection relies on secondary teachings of Ahmad 2016, to modify Ahmad ‘134, because Ahmad 2016 teaches the claimed endoxifen composition, administering the composition for providing the same treatment i.e., bipolar disease, and further teaches that the composition maintains therapeutically effective plasma concentrations for 21 days. One skilled in the art would have been motivated to employ the composition of Ahmad ‘134 for treating bipolar disorder with an expectation to provide a therapeutically effective concentration of endoxifen. The argument that tolerability is a significant issue for treatment adherence is not persuasive because Ahmad teaches the same endoxifen composition as that claimed, and further a product and its properties are inseparable.
Double Patenting Rejection
		With respect to the Double Patenting Rejection, Applicants argue that the claims of 17/023308 are directed to a method of inhibiting PKC and not the instant claimed method of managing or decreasing the risk of an adverse effect such as that claimed. Applicants argue that the claims 1-6 of US patent 11291640 does not teach the claimed method. However, the argument is not found persuasive because the claims of the said patent teaches the same steps of administering the same composition, as that claimed. A product and its properties are inseparable, and therefore, the claimed method of managing or reducing the risk of adverse effects such as those claimed, and maintaining a therapeutically effective concentration of endoxifen in the patient would have been inherent to the composition.
		
		In response to the arguments regarding the double patenting rejection of claims 1-5 of US 10376479 or claim 1 of US 9333190, each in view of Ahmad 2016, the arguments are not found persuasive because the rejection relies on secondary teachings of Ahmad 2016, to modify the patented claims of each of the above patents, because Ahmad 2016 teaches the claimed endoxifen composition, administering the composition for providing the same treatment i.e., bipolar disease, and further teaches that the composition maintains therapeutically effective plasma concentrations for 21 days. One skilled in the art would have been motivated to employ the composition of patented claims for treating bipolar disorder with an expectation to provide a therapeutically effective concentration of endoxifen. The argument that tolerability is a significant issue for treatment adherence is not persuasive because Ahmad teaches the same endoxifen composition as that claimed, and further a product and its properties are inseparable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611